Action by plaintiff to recover judgment against the defendant for goods sold and delivered.
In the trial of this action it was stipulated by counsel that it be submitted to the court upon the evidence in Dougherty v. Elfenbrau Distributing Co., 65 S.D. 55, 270 N.W. 644. The same briefs and record were submitted by the respective parties in both cases, with the exception that respondent has filed a separate answering brief herein which states in part: "The points of law involved in the appeal are very largely the same as those raised in the case of Ray E. Dougherty et al v. Elfenbrau Distributing Company et al, Number 7944 [65 S.D. 55,270 N.W. 644] and Respondents respectfully direct the attention of the Court to the Brief of the Respondent submitted in that case concerning the proposition that the Elfenbrau Distributing Company was not functioning as a corporation from March 26, 1935, to June 26, 1935. * * *"
This court has affirmed the judgment in favor of Dougherty et al v. Elfenbrau Distributing Company, 65 S.D. 55, 270 N.W. 644. The opinion in that case disposes of the contentions of appellant on the present appeal.
The judgment and order appealed from are therefore affirmed.
All the Judges concur. *Page 82